The Act of February 15, 1870, P. L. 15, section 2, provides that "In all cases of murder in the first degree . . . *Page 173 
it shall be the duty of the judges thereof [the Supreme Court] to review both the law and the evidence, and to determine whether the ingredients necessary to constitute murder in the first degree shall have been proved to exist; and if not so proved, then to reverse the judgment and send the same back for a new trial, or to enter such judgment as the laws of this commonwealth require."
Reading and re-reading the testimony in this case, I cannot agree with the decision of the court below, and now of this Court, that the record supports a conviction of murder in the first degree.
It is elementary that intoxication sufficient to deprive the mind of power to form a design with deliberation and premeditation and properly to judge the natural, ordinary consequences of an act, will prevent such a conviction. In the present case it seems to me an inescapable conclusion that the defendant was intoxicated to such an extent that he was incapable of deliberation, premeditation or intent. There are facts not stated in the majority opinion which seem to me important, others that seem to me to be understressed, and still others from which I think incorrect inferences have been drawn.
The report of the psychiatrist at the Warren State Hospital states that defendant's family history shows "the steady, and often excessive use of alcohol, by the grandfather, father and brothers"; that defendant "drank hard" and "his companions are, for the most part, alcoholics"; that his wages "went invariably to the bottle"; that he admitted he has been "drinking hard for the past three years"; that he "had to drink every payday"; that he "craved it" and "couldn't get enough of it". The diagnosis by the psychiatrist was "chronic alcoholism".
So much for defendant's background. Coming more closely to the time of the murder, it appears that defendant and his wife had been out on Saturday, the day *Page 174 
before the shooting, with their friends, the Downeys, drinking. On Sunday morning they started in drinking again and kept it up "off and on" until the shooting occurred. In the latter part of the morning defendant borrowed a .22 calibre rifle from Downey, not, as the majority opinion assumes, in order to prepare to kill his wife, but to go woodchuck hunting; indeed when he borrowed the gun he asked Downey if he would take him and his wife later in the day to Portville, thus showing that he had no thought at that time of killing his wife.
Downey tells of the purchase of all the liquor. Defendant drank a mixture of beer, wine and whiskey.
The facts of the killing are narrated by defendant; there were no witnesses present. Were defendant's acts, as revealed by him, those of a sane, sober person acting with design and deliberation? Let them speak for themselves, having in mind that he and his wife had been married for only four months, had always got along "good together", and had never had a quarrel, so that defendant had not the slightest motive of any kind for taking her life. After the drinking by both himself and his wife he started with the rifle to go woodchuck hunting, but, noticing that the clock had stopped, he asked his wife to hand it to him so that he might rewind it. She said "no". The clock was on the wall and he fired a shot into it. She said "please don't". He asked her to say "pretty please". She wouldn't say it. He shot into another clock which was standing on a ledge. Then he went out of doors and fired there into a slop-jar. He came back and stood in the doorway; his wife stood at the head of the bed; they were thus as far apart (16 feet) as they could get in that small cabin. He pointed the gun at her and fired twice. They had a dog of which both of them were very fond. He called the dog up on the bed and said to it: "Peggy, take a good look at Mommy". Then he shot the dog dead, picked it up, and laid it on his wife's arm; (afterwards he told the sheriff that "Minnie wanted *Page 175 
to have the dog die with her"). Putting the gun down he ate a piece of cold potato with mustard on it, took another drink, kissed his dead wife, and then apparently "passed out" completely. Later Downey found him lying in front of the cabin and aroused him, whereupon defendant called "Minnie", thereby showing that he did not even remember that he had killed her. When the officers of the law came to the cabin some eight hours after the shooting they found him lying on the arm of his wife opposite to the dog, and, as they testified, he appeared to be "in a stupor from intoxicants", and they could smell the odor of drink throughout the entire cabin. An investigator connected with the Pennsylvania State Police testified that defendant appeared to be "considerably intoxicated". A two quart wine and a pint whiskey bottle were both found empty. Defendant was in a "dazed or groggy condition" and "the odor of alcohol around there" was "extensive" and "very apparent" upon the defendant. A member of the State Police testified that defendant "appeared to be in a stupor when he got on his feet". The owner of the farm on which defendant lived testified that when he saw him, as did Downey, lying near the door of the cabin, he had the appearance of being "just darn good and drunk". We thus have an abundance of testimony not only as to the amount and kind of liquor defendant had been consuming and the stuporous effect it had upon him, but also as to his actions which, speaking louder than words, show plainly that, so far from deliberating, premeditating or designing the killing of his wife, he had not the faintest comprehension of what he was doing or what was going on around him.
The majority opinion relies heavily upon the alleged fact that defendant shot his wife through the heart and applies therefore the well known factual presumption that one who uses a deadly weapon upon the vital part of the body of another must be deemed to have intended *Page 176 
the natural consequences of his act. But the evidence does notindicate that defendant aimed the gun at his wife's heart. Onthe contrary, the medical testimony is clear to the effect that the bullet entered the right breast and then, by a mere trick of fate, struck a rib which deflected it over toward and into the heart; the second bullet, which caused merely a trivial flesh wound, also entered the right breast and emerged therefrom parallel to the chest. Another fact which I think is unduly stressed in the majority opinion is that, in a statement made the following day to the police, defendant said that he intended to kill his wife; the majority opinion overlooks the fact, however, that defendant testified that he had no such intention. Thus in regard to the three factors upon which the present decision of the court seems principally to be based, two of them, namely, that defendant borrowed the gun for the purpose of killing his wife and that he aimed it at her heart, are directly refuted by the undisputed testimony, and the remaining one, that he confessed that he intended to kill her, must be weighed in the light of his statements and testimony to the contrary.
I think the court below gravely erred in finding defendant guilty of murder in the first degree with the penalty of death. Where there is a plea of guilty to an indictment of murder the burden is upon the Commonwealth to raise the grade of the crime from second to first degree; here the Commonwealth, in my opinion, failed to sustain that burden. Therefore, in accordance with the Act of 1870, I would reverse the present judgment, and, in its place, enter a judgment that defendant is guilty of murder in the second degree.
Mr. Justice JONES joins in this dissent. *Page 177